Lewis, P.,
delivered the opinion of the court.
*322The principal question in this case is, whether certain honcls belonging to the estate of James M. Stout, deceased, whose residence or domicile at the time of his death was in Middle River district, in Augusta county, outside of the city of Staunton, are taxable by the city. The bonds in question, valued at $7,860, were assessed with city taxes, amounting to $92, for the year 1888, of which assessment the executors complained, and, upon their application, the court below, under the provisions of section 571 of the Code, exonerated the estate by the order complained of.
We are of opinion that the order is right. • The fact that the executors resided in Staunton when the assessment was made doeg not affect the case. There being no statute in Virginia to the contrary, the situs of the property is at the last domicile of the testator, and there it is taxable, and not elsewhere. Burroughs, Taxation, 224; Cooley, Taxation, 270; 1 Desty, Taxation, sec. 68, p. 333.
It need only he added that the objection to the jurisdiction of this court by the executors, the defendants in error, is not well taken. A franchise—that is, the right of the city to tax the bonds—is drawn in question, and that gives us jurisdiction of the case, although the matter in controversy is less in amount than five hundred dollars. Const., art. VI., sec. 2; Code, sec. 3455.
The judgment must, therefore, be affirmed.
Judgment aeeirmed.